Citation Nr: 1105335	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-20 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by blisters on the tongue.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for a left elbow disorder.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to an initial rating in excess of 10 percent for 
right knee strain.

7.  Entitlement to an initial rating in excess of 10 percent for 
left knee strain.

8.  Entitlement to an initial rating in excess of 10 percent for 
hiatal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1986 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which denied entitlement to the service connection 
benefits currently sought on appeal, as well as establishing the 
initial noncompensable ratings for each of the service-connected 
disabilities for which the Veteran seeks an increased evaluation.

During the pendency of the Veteran's appeal, the RO granted an 
increased evaluation from zero to 10 percent for each of the 
Veteran's service-connected bilateral knee and hiatal hernia 
disabilities.  Statement of the case & associated rating decision 
code sheet, June 2007.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id. Thus, the issue remains in 
appellate status.

The issues of service connection for disorders of the right 
elbow, left elbow, and right wrist, as well as issues of 
increased initial ratings for the service-connected bilateral 
knee and hiatal hernia disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is already in effect for stomatitis, 
claimed as blisters on the tongue.  Stomatitis and blisters on 
the tongue are so duplicative and overlapping as to be 
indistinguishable with regard to manifestation of disability.  

2.  Although chronic diverticulitis was diagnosed during the 
Veteran's military service, the probative medical evidence of 
record shows the absence of related pathology upon examination at 
the conclusion of military service, and no current or ongoing 
diagnosis or treatment for diverticulitis after military service.  


CONCLUSIONS OF LAW

1.  A disability manifested by blisters on the tongue, other than 
the already service-connected stomatitis, was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 4.14 (2010).

2.  Chronic diverticulitis was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).  

In correspondence dated in April 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claims of service connection for 
blisters on the tongue and diverticulitis, to include a 
description of the types of information and evidence that VA 
would seek to provide, and that which the Veteran was expected to 
provide in support of his claim.  This notice fully complies with 
the applicable regulations and case law.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service and post-
service treatment records have been associated with the claims 
file.  The Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  The Veteran has 
been medically evaluated and a medical opinion has been sought in 
conjunction with his claims.  The medical opinions of record are 
considered adequate for purposes of the service connection 
determinations herein as the medical opinions of record are based 
on consideration of the appellant's prior medical history and 
describe the presence or absence of current symptoms of 
disability in sufficient detail to enable the Board to reach a 
fully informed decision.  

The Board also acknowledges that with respect to other issues 
presently on appeal, it is determined to be necessary to remand 
for additional development to obtain potentially outstanding 
medical records which may have been associated with the Veteran's 
successful claim for disability benefits from the Social Security 
Administration (SSA).  However, such records are determined not 
to be necessary prior to a determination on the issues of 
entitlement to service connection for a disability claimed as 
blisters on the tongue and for diverticulitis, given the 
circumstances of this case.  

In this regard, the Board observes that the Veteran has submitted 
a September 2008 SSA decision showing that such agency determined 
that he has been disabled since September 1, 2006, the day 
following the conclusion of the Veteran's active military 
service.  The Board acknowledges that the claims file does not 
appear to include a complete copy of the records held by SSA; 
however, for the following reasons, the Board finds that such are 
irrelevant to the instant claim and, therefore, a remand is not 
necessary in order to obtain them.  Specifically, the September 
2008 SSA decision explicitly states that the Veteran has been 
determined to be disabled as a result of conditions other than 
the disabilities for which a VA determination is rendered 
herein.  SSA disability is currently in effect for arthritis of 
the neck, back, shoulders, knees, and hips, gouty arthritis, and 
hypertension.  SSA decision, September 2008.  These are 
disabilities affecting the orthopedic and cardiovascular systems.  
Neither blisters on the tongue nor diverticulitis are adjudicated 
as disabling by SSA; moreover, those disabilities determined to 
be disabling by SSA do not involve the oral or gastrointestinal 
systems generally.  Furthermore, adequate evidence to demonstrate 
that the Veteran's claimed blisters on the tongue are a 
manifestation associated with his already service-connected 
stomatitis, and evidence showing the affirmed absence of 
diverticulitis are already associated within the claims file in 
VA medical examinations and treatment records.  There is no 
assertion by the Veteran, nor evidenced by the SSA records 
already associated with the claims file, that any outstanding SSA 
records would indicate otherwise.  

Also, the United States Court of Appeals for the Federal Circuit 
has held that "not all medical records or all SSA disability 
records must be sought-only those that are relevant to the 
veteran's claim.  To conclude that all medical records or all SSA 
disability records are relevant would render the word 'relevant' 
superfluous in the statute [governing VA's duty to assist]." 
 Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The 
Federal Circuit further held that "relevant records for the 
purpose of § 5103A are those records that relate to the injury 
for which the claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the veteran's claim."  
Id.  In the instant case, the Board finds that the outstanding 
SSA records are not relevant to the Veteran's VA claims 
adjudicated herein as they pertain to disabilities and body 
systems other than those currently at issue.  Therefore, in the 
circumstances of this case, additional delay to obtain SSA 
medical records would serve no useful purpose with regard to the 
issues at hand.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  In 
all, VA has satisfied its duties to inform and assist this 
Veteran.

Service Connection

The Veteran seeks service connection for blisters on the tongue 
and diverticulitis, which he contends initially manifested in 
service.  In order to establish direct service connection, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 38 
C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(holding that the type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed).  

Blisters on the tongue

Initially, the Board notes that service connection for a 
disability claimed as blisters on the tongue was denied by rating 
decision dated in November 2006.  The Veteran disagreed with this 
determination in March 2007.  As a result, in June 2007, a 
statement of the case was issued which discussed various oral 
symptoms and diagnoses to include canker sores, Stevens-Johnson 
syndrome, and stomatitis.  Although the text of the statement of 
the case is somewhat unclear as to the determination reached, the 
attached rating decision code sheet makes clear that service 
connection was established for "stomatitis (claimed as blisters 
of the tongue)" as of September 1, 2006.  Stomatitis is defined, 
in the general sense, as "inflammation of the oral mucosa, due 
to local or systemic factors, which may involve the buccal and 
labial mucosa, palate, tongue, floor of the mouth and the 
gingivae."  Dorland's Illustrated Medical Dictionary 1801 (31st 
ed. 2007).

Moreover, the rating decision code sheet makes clear that 
stomatitis was intended to encompass or relate to the claimed 
blisters on the tongue, as indicated by the parenthetical 
notation.  Thus, it appears that the disability manifested by 
blisters on the tongue was granted service-connection under the 
diagnosed stomatitis, and the claim of service connection for 
blisters on the tongue should have been subsumed therein.  
However, for reasons presently unclear to the Board, the RO 
continued to list blisters on the tongue as a nonservice-
connected disability.  Rating decision code sheet associated with 
statement of the case, July 2007.  Without evidence to the 
contrary, the rating decision code sheet is found to be 
dispositive in this case with regard to service connection 
established for stomatitis, claimed as blisters on the tongue.  

Thus, it is imperative to note that under VA regulations, 
evaluation of the same disability or the same manifestations of 
disability under multiple diagnoses (i.e., pyramiding) is 
prohibited.  38 C.F.R. § 4.14 (2010).  To do so would 
overcompensate the Veteran for his loss of earning capacity.  See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In other words, it would be legal 
error to allow service connection for both stomatitis and 
blisters on the tongue if, in fact, these were the same 
disability or the same manifestations of disability.  

Notably, upon examination prior to military discharge, conducted 
for the joint benefit of VA and the Department of Defense, the 
Veteran was shown to have a prior diagnosis of Steven Johnson's 
Syndrome, existing since 1989.  Medical examination, May 2006.  
Current symptoms of that syndrome were described as ulcer and 
blisters on the tongue and gums, although not observed to be 
physically present at the time of examination.  Id.  Following 
the Veteran's discharge from service, he sought treatment for 
blisters on the tongue and "mouth sores" and was diagnosed with 
a history of stomatitis.  See, e.g., VA treatment, June & 
February 2007.  

Although separate disabilities arising from a single disease 
entity are to be rated separately, there is no evidence that the 
claimed blisters on the tongue are a separate disability or 
manifestation of disability that is separate or distinct from the 
already service-connected stomatitis.  Rather, they appear to be 
representative of the same general symptoms, or at the very 
least, duplicative and overlapping symptomatology.  Based on the 
foregoing, the Board finds that the evidence of record 
establishes that to grant service connection for blisters on the 
tongue would result in prohibited pyramiding as service 
connection for stomatitis manifested by oral ulcerations and 
blisters on the tongue is already in effect.  Thus, separate 
service connection for blisters on the tongue is not warranted at 
this time.  See Esteban; 38 C.F.R. §§ 4.14, 4.25 (2010).  

Diverticulitis

During the Veteran's active duty service in March 2005, he sought 
treatment for abdominal pain and was diagnosed with mild left 
colonic diverticulosis based upon a computed tomography (CT) 
scan.  Private imaging report, March 2005.  Treatment consisted 
of Imodium, a commonly known diarrhea medication, and a stool 
softener.  Service treatment records; VA exam, May 2006.  
However, upon discharge examination performed slightly over one 
year after the in-service diagnosis, there was no pathology of 
chronic diverticulitis upon which the examiner could render a 
diagnosis.  VA examination, May 2006.  Subsequent treatment 
records reflect a myriad of complaints of aches, pains, and other 
difficulties, but do not reflect any additional diagnosis of 
diverticulitis or ongoing treatment sought for this condition.  A 
colonoscopy was performed in September 2008, but explicitly found 
no evidence of masses, polyps, or diverticulosis.  The results 
were interpreted as a normal colonoscopy.  VA treatment, 
September 2008.  Therefore, although an instance of 
diverticulitis was identified during service, there is no 
evidence that this condition persisted with any chronicity or 
continuity post-service.  38 C.F.R. § 3.303.  Indeed, there is no 
evidence of a diagnosis of such at any time during the current 
appellate period.  

Congress specifically limits entitlement for service connected 
disease or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim for service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  As such, service connection 
for diverticulitis is not warranted.  

The Board has considered the applicability of the benefit of the 
doubt doctrine with regard to each of the issues decided herein.  
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for blisters on the tongue and diverticulitis.  As such, that 
doctrine is not applicable in the instant appeal and his claims 
must be denied.  


ORDER

Service connection for a disability manifested by blisters on the 
tongue, other than stomatitis, is denied.

Service connection for diverticulitis is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for disorders of the right elbow, left elbow, 
and right wrist, as well as issues of increased initial ratings 
for the service-connected bilateral knee and hiatal hernia 
disabilities are ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2010).  Although the Board sincerely regrets the delay, 
it is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.

In particular, limited documentation from the Social Security 
Administration (SSA) that has been associated with the claims 
file reflects that the Veteran is in receipt of  disability 
benefits from the SSA for a combination of impairments that 
includes degenerative arthritis of the neck, back, shoulders, 
knees and hips, gouty arthritis, and hypertension.  Although the 
legal decision of such and a determination letter to the Veteran 
have been associated with the claims file, VA also has a duty to 
acquire a copy of the supporting medical documents upon which 
that decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  The Veteran's SSA medical records must be requested.

Additionally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in October 2008.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  
The Board notes that during the appellate period, the Veteran has 
been treated at VA facilities in Nashville, Tennessee as well as 
Manila in the Philippines.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA for the purpose of 
obtaining a copy of all medical records 
relied upon in conjunction with the 
Veteran's successful claim for SSA 
disability benefits.  

2.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran, including but not 
limited to records from the VA facilities 
in Nashville, Tennessee as well as Manila 
in the Philippines.

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.

4.  After completion of the foregoing, the 
RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been completed in 
compliance with the instructions herein, 
and that no other notification or 
development action is needed in addition to 
that directed above.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


